JANVIER, J.
Plaintiffs sue for a (portion of the real estate broker’s commission resulting from the sale of certain property which was listed with them. Defendant is also a real estate broker, in connection with whom the sale was effected. Defendant contends that there was never any agreement to divide the commission and that under the circumstances surrounding the sale there was no obligation on his part to make a division.
Only a question of fact is involved and a reading of the evidence convinces us that the trial court was correct in finding that plaintiff’s contention was correct and that a division of the commission had been agreed upon.
It is therefore ordered, adjudged and decreed that the judgment appealed from be and it is affirmed.